Citation Nr: 1743858	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  12-19 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1980 to September 1984 and from December 1990 to May 1991, to include service in the Southwest Asia Theater of Operations (Saudi Arabia) during the Persian Gulf War.  The Veteran also had additional service in the Air Force Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO). 

In April 2012, the Veteran testified at a hearing conducted at the RO by a Decision Review Officer.  In January 2013, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  Transcripts of these hearings have been associated with the claims file. 

The case was previously before the Board in July 2014 and July 2015, when it was remanded for additional development.

The Board notes that the Veteran has filed a notice of disagreement (NOD) at the RO concerning entitlement to an increased initial rating for PTSD and entitlement to service connection for pseudofolliculitis, hypertension, and sinusitis as shown in the electronic claims file (VBMS).  Such appeal is listed in the VACOLS appeals tracking system as an active appeal at the RO.  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently in the process of adjudicating the appeal.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.  As such, no action will be taken by the Board at this time, and the issues presently before the RO will be the subject of a later Board decision, if ultimately necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

There are outstanding VA treatment records.  VA treatment records from May 24, 2014 and February 23, 2005 indicate that a non-VA progress notes and an Agent Orange Program note had been scanned into VistA Imaging.  However, the referenced records have not been associated with the claims file.  Accordingly, on remand the VistA Imaging records and any updated VA treatment records must be associated with the record.

There also appear to be outstanding private treatment records.  A March 7, 2016 treatment record from Hillandale Medical Associates indicates that the Veteran had a follow up appointment in June 2016.  Treatment records subsequent to March 7, 2016 have not been obtained.  On remand, reasonable efforts should be made to obtain any outstanding private treatment records.

In June 2017, the Veteran submitted treatise evidence addressing the association between sleep apnea and psychiatric disorders.  He also submitted a nexus opinion from Dr. Iatridis indicating that the Veteran's sleep apnea was at least as likely as not related to his service-connected PTSD.  In light of the above, a claim for secondary service connection is reasonably raised by the record.  Nevertheless, the evidence of record is insufficient to adjudicate the claim.  Specifically, the treatise evidence is general in nature and not specific to this Veteran and Dr. Iatridis did not provide any rationale in support of his positive nexus opinion.  Accordingly, on remand Veterans Claims Assistance Act (VCAA) notice of how to establish service connection on a secondary basis should be provided and an addendum opinion addressing secondary service connection should be obtained. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records from March 18, 2016 to present, as well as the VistA Imaging documents referenced in the February 23, 2005 and May 24, 2014 VA treatment records and associate them with the claims file.  If requested records are not available, the claims file should be annotated to reflect such and the Veteran notified of such.

2.  Ask the Veteran to provide the names and addresses    of all medical care providers who have treated him for    his sleep apnea, to include updated information to obtain records from Hillandale Medical Associates and Piedmont Physicians.  After securing the necessary releases, request any relevant records identified that are not duplicates       of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran     should be notified of such.

3.  Send the Veteran VCAA notice concerning how to substantiate a claim for service connection for sleep apnea on a secondary basis.

4.  After the above development is completed to the extent possible, send the claims file to a VA clinician to obtain an addendum opinion.  If a new examination is deemed necessary to respond to the questions presented, one should be scheduled.  Following review of the claims file, the clinician should opine:

a.  Whether it is at least as likely as not that the Veteran's sleep apnea was caused by his service-connected PTSD.  Please explain why or why not, to include addressing the treatise evidence and opinion from Dr. Iatridis.

b.  If not caused by his service-connected PTSD, is it at least as likely as not that the Veteran's sleep apnea was worsened beyond normal progression (aggravated) by his service-connected PTSD, addressing the treatise evidence and opinion from Dr. Iatridis.
c.  If the Veteran's sleep apnea is worsened beyond normal progression (aggravated) by his service-connected PTSD, please provide an opinion as to the degree of worsening of the sleep apnea beyond its baseline level that is due to the Veteran's PTSD.

5.  After undertaking the development above, the Veteran's claim should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period to respond thereto before the case is returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


